EXAMINER’S COMMENT/REASONS FOR ALLOWANCE
Examiner’s Comment
The rejection of claims 1 and 16 under 35 U.S.C. 112 (b) set forth in the Office Action from 12/30/2020 is withdrawn in response to Remarks/Amendments from 03/29/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  independent claims 1 and 6 were indicated as would be allowable if overcome rejection under  35 U.S.C. 112 (b) . Since Applicant’s amendments overcome said rejection claims 1 and 16 are allowable.
The closest prior art of record - US 2009/0325065, US 20070224514, US 20150064549, US 20120316716, US 20140017559- fail to teach or suggest the combination of limitations of claims 1 and 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Claims
Claims 1, 3-12, 14-20 are allowed over prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/Primary Examiner, Art Unit 1727